Citation Nr: 1207323	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at University Community Hospital- Carrollwood on July 14, 2003. 

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at University Community Hospital- Fletcher between July 14, 2003 and July 19, 2003. 


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2004 determination of the VA Medical Center (VAMC) in Tampa, Florida.  

Most recently, the case was remanded by the Board in September 2011 so that a Board hearing could be scheduled.  The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is of record.  

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at University Community Hospital- Fletcher between July 14, 2003 and July 19, 2003 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2003, at the time of the private treatment rendered in this claim, the Veteran was service-connected for residuals of brain trauma, residuals of a shell fragment wound of the left hand, residuals of a shell fragment wound right shoulder, residuals of a shell fragment wound forehead (scars), and residuals of a shell fragment wound left elbow (scars). 

2.  On July 14, 2003, the Veteran received emergency medical services at University Community Hospital- Carrollwood's emergency department. 

3.  The Veteran's evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.

4.  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

5.  This portion of his claim for payment or reimbursement does not include a request for expenses related to medical care beyond the initial emergency evaluation and treatment. 

6.  The Veteran received VA medical services during the 24-month period preceding the furnishing of emergency treatment.

7.  The Veteran is shown to be financially liable to the provider(s) of emergency treatment for the services he received on July 14, 2003 at University Community Hospital- Carrollwood.

8.  The Veteran is not shown to have coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.

9.  The condition for which the emergency treatment was furnished is not shown to have been caused by an accident or work-related injury.

10.  The Veteran does not have a total disability, permanent in nature, resulting from a service-connected disability; the condition for which the emergency treatment was furnished is not service connected, has not been held to be aggravating a service-connected disability, and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. § Chapter 31.



CONCLUSION OF LAW

The criteria for reimbursement or payment of unauthorized medical expenses incurred during treatment at University Community Hospital- Carrollwood on July 14, 2003, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.54, 17.120-132, 17.1000-1008 (2003) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VCAA

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, in this decision, the Board grants reimbursement of unauthorized medical expenses incurred during treatment at University Community Hospital- Carrollwood on July 14, 2003 and this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance with its "duty to notify" and "duty to assist" obligations, to include requesting records from the Bay Pines VA Medical Center (VAMC), is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

II. Reimbursement of Medical Expenses

The Veteran is seeking entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at University Community Hospital- Carrollwood on July 14, 2003. 

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.  As there is no indication from the record, nor has the Veteran alleged, that he has a total disability or that his treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program,  he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

In this regard, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non VA facilities.

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-1008 (2003) (2012).  In the present case, the Board will consider and apply the amended versions of 38 U.S.C.A. § 1725 and § 1728, which are more favorable to the claimant because they liberalize the law by mandating reimbursement and expanding the definition of "emergency treatment."  

The Board notes that effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of these amendments is to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  These provisions appear to have some potential retroactive application to claims filed before that date.  Id.

The implementing regulations provide that in order to receive reimbursement for emergency services, for nonservice-connected disabilities in non-VA facilities, the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 38 C.F.R. § 17.1002 (2012).

Under 38 C.F.R. § 17.121 (2012) VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended except under certain circumstances.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the Veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  Claims for payment or reimbursement of the costs of continued treatment not previously authorized may only be approved for continued, non-emergency treatment, if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), and the transfer of the veteran was not accepted; and  (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 U.S.C. § 17.121 (2012) (previously 38 U.S.C.A. 17.1002(d) (2003)).

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met).

The United States Court of Appeals for Veterans Claims (the Court) recently held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency.  Swinney v. Shineski, 23 Vet. App. 257, 267 (2009).

The Board initially notes that it need not determine whether § 1725 as revised, effective October 10, 2008, and January 20, 2012 is to be given retroactive effect.  Regardless of whether the versions effective prior to October 10, 2008 and January 20, 2012, respectively, or the version effective since those dates is applied, the result is the same.  Indeed, for the reasons set forth below, the Veteran's appeal concerning payment or reimbursement under 38 U.S.C.A. § 1725 is granted. 

Records reflect that the Veteran presented to the Emergency Department of the University Community Hospital- Carrollwood on July 14, 2003.  Treatment records reflect that the Veteran was in severe distress after falling 12-14 feet from a tree.  It was noted that the Veteran was in severe pain, had trouble breathing and was experiencing chest pain.  A chest tube was inserted.  The Veteran was diagnosed with multiple rib fractures.  Treatment notes reflect that the Veteran was to be transferred to University Community Hospital- Fletcher because his condition required specialized care. 

The Veteran testified that he was driven to the hospital by his friend.  Although he intended to make it to the local VA hospital, because of breathing problems he ended up at the closer private medical facility.  See BVA Hearing Transcript (T.) 5-6. He testified that his friend contacted the VA prior to driving him to the hospital and they advised her to go to the nearest medical facility.  See BVA T. at 5.  A letter from his friend L. H. reflects that she intended to drive the Veteran to the VA hospital however as they were driving he started turning blue and gasping for air.  She indicated that she turned into the first emergency room on their route. 

There is no real dispute here that the Veteran satisfies the requirements set out at 38 C.F.R. § 17.1002(a) and (d)-(f), outlined above.  The evidence of record clearly shows that the Veteran received emergency services at University Community Hospital- Carrollwood's emergency department.  This claim, specifically relating to treatment received at UCH- Carrollwood, prior to his transfer to the Fletcher campus, does not include a request for expenses related to medical care beyond the initial emergency evaluation and treatment.  Moreover, a review of the Veteran's Virtual VA Treatment records reflects that he received VA medical services during the 24-month period preceding the treatment here at issue.  See December 2008 Rating Decision, St. Petersburg Regional Office, Evidence.  He is shown to be financially liable for the cost of the treatment in question, and there is nothing in the record to indicate that he has coverage under private medical insurance or a health-plan contract.  

Further, the condition for which the emergency treatment was furnished is not shown to have been caused by an 'accident or work-related injury,' and the record shows that he is not eligible for reimbursement under 38 U.S.C. § 1728 because he does not have a total disability, permanent in nature, resulting from service-connected disability, and because the condition for which the emergency treatment was furnished is not service connected; has not been held to be aggravating a service-connected disability; and is not shown to be a condition requiring care for purposes of participation in a VA rehabilitation program under 38 U.S.C.A. Chapter 31.  See 38 C.F.R. § 17.1002 (g)(h) (2012).

The real question here is whether the Veteran's treatment on July 14, 2003 at University Community Hospital- Carrollwood was emergent, and whether a VA or other Federal facility/provider was feasibly available to provide the treatment and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  

As noted previously, the law does not require that a veteran's treatment actually be proven emergent, from a purely medical standpoint, in order to qualify for payment or reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only be demonstrated that the initial evaluation and treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The implementing regulation specifically provides that this standard is considered to be met under circumstances where a condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

Here, the Board finds that this standard has been met.  The Board has considered the Veteran testimony at his December 2011 BVA hearing.  He testified regarding his symptomatology before he went to the private medical facility for treatment.  See BVA T. at 2-6.  His contentions are verified by the treatment records associated with his hospitalization.  Moreover, the Veteran's friend, who drove him to the hospital that day, submitted a supporting statement which reflected that as she was driving the Veteran to the hospital he began turning blue and gasping for breath.  The Veteran testified that the VA hospital is about 5 to 6 miles further away.  See BVA T. at 4.  The friend stated that because of the Veteran's condition she turned into the first emergency room she saw.  She stated that she was reprimanded by hospital officials for not calling 911.  See Friend's Statement Letter dated 2-10-03. 

The Board has further considered a June 2007 opinion, completed by the Chief Medical Officer (CMO) of the VA facility.  The CMO considered whether the Veteran's treatment was emergent.  The opinion indicates that the Veteran had traumatic rib fractures with pneumothorax and needed a chest tube.  The CMO opined that the Veteran's claim for emergency care on July 14, 2003 be approved. 

Given the emergent nature of the Veteran's condition, and the fact that the nearest VA hospital was several miles away from University Community Hospital - Carrollwood, when he experienced his symptoms, the Board is satisfied that the requirements of 38 C.F.R. § 17.002(c) have been met as well.  This portion of the appeal is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred during treatment at University Community Hospital- Carrollwood on July 14, 2003, is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that additional development is necessary with respect to the Veteran's claim for entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at University Community Hospital- Fletcher between July 14, 2003 and July 19, 2003. 
 
Pursuant to this BVA decision, it has been conceded that the Veteran's treatment, prior to his transfer to University Community Hospital-Fletcher, was under emergency circumstances.  However, VA has not yet authorized payment or reimbursement for the private hospitalization expenses for the remaining time period from July 14, 2003 to July 19, 2003, at University Community Hospital-Fletcher.  A June 2007 opinion by the Chief Medical Officer found that the Veteran was transferred from one Tampa non-VA hospital to another without VA authorization.  The CMO reflected that the Veteran could have been transferred to a VA hospital instead.  It is unclear from the record why he was not transferred to a VA medical facility on July 14, 2003.  

The Veteran contends that he is entitled to payment or reimbursement for his entire hospitalization.  He has testified that he notified the private medical facility that he was a Veteran several times while he was hospitalized and requested that he be taken to the VA hospital.  There is only one private treatment record currently in the claims file, dated on July 15, 2003, which reflects that the University Community Hospital contacted the VA regarding the Veteran.  It is unclear from the notes available what information, if any, was exchanged during this contact. 

As noted above, under 38 C.F.R. § 17.121 (2012) VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended, except under certain circumstances.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the Veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.   


Claims for payment or reimbursement of the costs of treatment not previously authorized may only be approved for continued, non-emergency treatment, if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), and the transfer of the veteran was not accepted; and  (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record. 38 U.S.C. § 17.121 (2012) (previously 38 U.S.C.A. 17.1002(d) (2003)).

Although the July 15, 2003 private note reflects that the private hospital attempted to contact the VA on the Veteran's behalf, it is unclear whether prior attempts to contact the VA were made, as VA treatment and administrative records are not part of the claims file.  In short, a remand is required asking the VAMC in Tampa, Florida to provide information and documentation that addresses when it was capable of accepting the transfer of the Veteran, and document any reasonable attempts made by University Community Hospital between July 14, 2003 to July 19, 2003 to effectuate such transfer. 

Further, a medical opinion is required from an appropriate VA physician concerning when the Veteran's condition stabilized and whether the Veteran could have been transferred safely at any time between July 14, 2003 to July 19, 2003, to a VA facility for continuation of medical treatment.  The physician must be provided with a copy of the claims file, so that he or she can properly address this question.  The rationale for the opinion must be provided.

Further, the Board finds that proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been issued to the Veteran.  In this case, the January 2004 VCAA letter only addressed the Veteran's claim for treatment on July 14, 2003.  As his claim encompasses a wider range of dates, additionally VCAA notice must be sent.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the VCAA notice letter notifying him and his representative of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his private medical expenses claim under § 1725; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This VCAA letter should pertain to the central issue on appeal - that is, payment or reimbursement of 'unauthorized' medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1725.

2.  Ask the VAMC in Tampa, Florida to provide any administrative or other records addressing when it was safe to transfer the Veteran to a VA facility; the date the VA facility in Tampa was capable of accepting the transfer (when there was room available for the Veteran); and any reasonable attempts made between July 14, 2003 to July 19, 2003 by University Community Hospital to effectuate such transfer.  

3.  Then, after securing the above records, request a medical opinion from an appropriate VA physician concerning whether the Veteran could have been transferred safely at any time between July 14, 2003, and July 19, 2003 to a VA facility for continuation of medical treatment.  The physician should indicate when the Veteran's condition "stabilized."  The physician must be provided with a copy of the claims file, so that he or she can properly address this question.  The rationale for the opinion must be provided.

4.  Readjudicate the unauthorized medical expenses claim in light of the additional evidence of record. If this claim is not granted to the Veteran's satisfaction, issue him a supplemental statement of the case.  This supplemental statement of the case should include the amended provisions of 38 U.S.C.A. § 1725 and any applicable regulations. See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


